                                                                                                     I
                                                                                                     !:
                                                                                                     r

           Endorsement. Sponsorship and Supplier Agreement            --AAU



         THIS ENDORSEMENT, SPONSORSHIP AND SUPPLIER AGREEMENT, the
adidas Standard Terms and Conditions and all Schedules hereto (collectively, the
"Agreement") is made and e ntered into as of January 1, 2017 (the "Effective Date") by
and between adidas America, Inc., an Oregon corporation ("adidas") and Iowa
Barnstormers, its coaches, staff and players a nd any current, new or additional
basketball teams o rganized and/or sponsored by such team and the ir respective
coaches, staff and players, by and through its Di rector Jamie Johnson ("Consultant'')
(collect ively, "Team"). Team organizes and operates an AAU basketball team in the
State of Iowa. adidas desires to support Team and to have Team to, among other
things, endorse ad idas brand products and t he adidas brand, and Team agrees to
perform such obligations and grant such rights subject to the terms and conditions set
out below. In consideration of the mutual promises, covenants and agreements
expressed herei n and for other good and valuable consideration, the receipt and
adequacy of which the parties acknowledge, adidas and Team have agreed as follows:

   I.      Term . This Agreement shall remain in full force and effect from the
   Effective Date through December 31, 2018 (the "Term "), unless sooner terminated
   in accordance with the terms and conditions hereof.

   II.     Team Merchandise Allotment. Each Contract Year and at no cost t o Team,
   adidas shall provide                                    worth of adidas Products (at
   retail value) for use by Team. adidas shall have sole discretion with respect to the
   styles and designs of adidas Products provided to Team. The delivery of t he adidas
   Products required by this Section shall occur in accordance with adidas' customary
   seasonal product delivery cycles. During the Term, Team shall have t he right to
   purchase other adidas basketball Products, at wholesale prices. All sa les shall be
   subject to ad idas' standard ter.m s and conditions of sale and all adidas Products
   provided or purchased hereunder shall not be for resale.




                                                                                         Exhibit 1
                                                                                      Page 1 of 11
               l
               l
               l
   Exhibit 1
Page 2 of 11
               I.
                .
               I;.
               ~
        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the Effective Date.

ad id as                                   Team

BY:


LJ?r}{/fL
Chris McGuire
                                                                                             iI
                                                                                             i
Head of Sports Marketing

                                           Address:
                                                                                             j
 Y:
                                           3964 Macbride PL NE                               f
                                           Solon, IA 52333                                   t

Paul Ehrlich
General Counsel                                                                              I
                                                                                             i


                                                                                             I
                                                                                             l
                                                                                             ~
                                                                                             ~
                                                                                             •




                                                                                 Exhibit 1
                                                                              Page 3 of 11
                                                     l
ad idas Standard Terms & Conditions




                                         Exhibit 1
                                      Page 4 of 11
   Exhibit 1
Page 5 of 11
                                 r.'.
                                 ~
                                 !




                            I
                             i   I
                         I  i
                            j



                         I
                         I
                         r
                         l

                        !l

                        I
                        ""
                        t
                        l

                        I
                        I.'~
.   6~
            Exhibit 1    ..
         Page 6 of 11
                      I

                      f

                      r
                      I



                l .


                t     I
                      I




               t
               I




               Ii
               ~




               I
               f

               I
   Exhibit 1
               Il
Page 7 of 11   ~·
   Exhibit 1
Page 8 of 11
               II
               I
               l
               t.
               ~
               !



               I




   Exhibit 1
Page 9 of 11
                                                           entitled to injunctive relief to prevent Team from
                                                                                                                lr
                                                                                                                !.

                                                           breaching or continuing to breach this Agreement.
                                                           The parties agree that the procedures outlined in
                                                           this Section are the exclusive methods of dispute
                                                                                                                r
                                                                                                                !
                                                                                                                I
                                                           resolution.

                                                           14.   Governing Law. This Agreement shall be
                                                          governed by and construed in accordance with the
                                                          laws of the State of Oregon. The parties hereby       I
                                                          agree and consent to the exclusive jurisdiction and
                                                          venue of any state or federa l court located in       i
                                                          Multnomah County, Oregon.                             I
                                                                                                                l

                                                                                                                I
                                                                                                                Ii
                                                                                                                r
                                                                                                                I
                                                                                                                I.
                                                                                                                ~
                                                                                                                f
                                                                                                                I
                                                                                                                I
                                                                                                                J

                                                                                                                t

                                                                                                                It
13.      Dispute     Resolution/Injunctive      Relief.
 Excluding equitable relief as provided below, the
 parties agree that any dispute arising out of or
 related to this Agreement shall be submitted to a
 mutually agreed upon mediator for non-binding
 confidential mediation in Portland, Oregon. If the
 dispute cannot be resolved t hrough mediation, it
 shall be submitted to fina l, binding and confidential
arbitration before the Arbitration Service of
 Portland in Portland, Oregon. Team further
acknowledges that the Team Endorsement and the
services provided hereunder are special and un ique,
that the breach of this Agreement will cause
irreparable harm to adidas and that adidas shall be
                                                          10~
                                                                                                   Exhibit 1
                                                                                               Page 10 of 11
    * * * END OF STANDARD TERMS AND
CONDITIONS***




                              Exhibit 1
                          Page 11 of 11
